On April 3, 2003, the defendant was sentenced to five (5) years in the Montana Women’s Prison, to be served consecutively to the sentence imposed in DC-98-304(B), for violations of the conditions of a suspended sentence for the offense of Forgery, a felony.
On September 26, 2003, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present, however, David F. Stufffc, counsel for the defendant, was not present. The defendant was advised of the right to be represented by counsel, however, the defendant proceeded pro se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she did not wish to proceed.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be dismissed.
Done in open Court this 26th day of September, 2003.
Acting Chairman, Hon. Marc G. Buyske, Member, Hon. Gary Day and Alt. Member, Hon. G. Todd Baugh.